Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  Line 8, “a POE cable” appears to be “the POE cable”.  Appropriate correction is required.

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laherty et al. (US 2016/0036268 A1, hereinafter referred to as Laherty).

    PNG
    media_image1.png
    621
    433
    media_image1.png
    Greyscale


Regarding claim 10, Laherty discloses a POE ("power over Ethernet") lighting system (Figs. 1-4) comprising: 
a lamp (18(1), 18(2)); 
a rechargeable battery (15); 
a POE input (PoE In, see annotated Fig. 1 above); and 
a POE interface (11) for extracting normal operating power from a POE cable connected to the POE input, wherein 
the system has a normal mode (101, 201, paragraph [0029]) wherein the lamp receives the normal operating power from the POE cable, and 
the system has an emergency mode (emergency lighting mode, 103, 204) wherein the lamp receives power from the rechargeable battery (106, Fig. 3; paragraph [0028]; “fixture processor 12 is programmed to determine whether the electrical power supplied from the PoE switch 34 is interrupted, to change light settings and to operate light fixture 10(1) in the emergency lighting mode.”, paragraph [0017]).
Regarding claim 11, Laherty discloses the system of claim 10, further including a power loss monitor (12) that detects a loss of the normal operating power, and in response, causes the system to transition from the normal mode to the emergency mode (“fixture processor 12 is programmed to determine whether the electrical power supplied from the PoE switch 34 is interrupted, to change light settings and to operate light fixture 10(1) in the emergency lighting mode.”, paragraph [0017]).
Regarding claim 12, Laherty discloses the system of claim 10, wherein the rechargeable battery (15) is charged from the normal operating power during the normal mode (101, Fig. 3).

Allowable Subject Matter
Claims 1-9 and 13-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
the best prior art of record, Laherty et al., taken alone or in combination of other references, does not teach or fairly suggest a POE emergency lighting system comprising, among other things, wherein the POE interface supply a relatively higher level of DC power to a normal lighting lamp driver; a rechargeable battery configured to supply DC power to a backup lamp driver, as set forth in the claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844